BUSSEY, Presiding Judge.
Tommy Eugene Thomas, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense of Larceny of an Automobile; his punishment was set at four years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
The record reflects that defendant, with counsel, freely and voluntarily entered a plea of guilty, after being fully advised of the consequences of said plea.
Defendant’s sole proposition does not contest the validity of the plea of guilty, but rather, argues that the punishment is excessive. Considering the fact that a maximum sentence of twenty years could have been imposed, we cannot conscientiously say that a four year sentence for Larceny of an Automobile is excessive.
The judgment and sentence is accordingly affirmed.
NIX and BRETT, JJ., concur.